IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

    AVANDE, INC., a Delaware
    corporation,

                Plaintiff,

          v.                                          C.A. No. 2018-0203-AGB

    SHAWN EVANS and DC RISK
    SOLUTIONS, INC.,

                Defendants.

                        ACCOUNTING JUDGMENT ORDER

         WHEREAS:

         A.    On August 13, 2019, the court issued a post-trial Memorandum Opinion

that adjudicated claims Avande, Inc. (“Avande” or the “Company”) asserted against

Shawn Evans (“Evans”) and DC Risk Solutions, Inc. (“DC Risk”), an entity wholly-

owned by Evans, (together, “Defendants”) concerning three categories of

transactions.1 The first two categories concerned (1) $4,691,097 of expenses that

Avande contended the Internal Revenue Service could disallow as deductible

business expenses (the “Challenged Amount”) and (2) $235,845.83 of payments

Avande made to DC Risk before Evans was terminated as Avande’s Chief Executive

Officer on February 15, 2018 (the “DC Risk Transactions”). For the reasons




1
    Avande, Inc. v. Evans, 2019 WL 3800168, at *7 (Del. Ch. Aug. 13, 2019).
explained in the Memorandum Opinion, the court denied Avande’s request for an

accounting with respect to the first category, the Challenged Amount, but granted its

request for an accounting with respect to the second category, the DC Risk

Transactions.

         B.     On September 4, 2019, the court entered a Judgment Order, which it

amended on September 18, 2019, that, among things, awarded Avande an equitable

accounting with respect to the DC Risk Transactions (the “Accounting”).2 In

entering the Judgment Order, the court explained to the parties that the Accounting

would examine “all payments Avande made to DC Risk before Evans’ termination

as CEO (but only those amounts).”3

         C.     After entry of the Judgment Order, Avande and Defendants each

proposed two candidates to perform the Accounting.4

         D.     On September 27, 2019, the court entered an Order Governing

Accounting Procedure, which explained the procedure for the Accounting; selected

one of the candidates Avande proposed (Theodore F. Martens) to perform the

Accounting (the “Accountant”); and required the Accountant to file a report

“identifying, consistent with this Court’s Memorandum Opinion, any and all DC



2
    Dkt. 196 (“Judgment Order”); Dkt. 198.
3
    Dkt. 196 (cover letter accompanying Judgment Order) (emphasis added).
4
    Dkt. 199; Dkt. 200.
                                             2
Risk Transactions that were unfair under the standards of Delaware law for self-

interested transactions.”5

         E.     On February 7, 2020, the Accountant filed his report (the “Report”),

which found a total of $43,687.77 of unfair payments.6

         F.     In March and May 2020, Defendants and Avande filed their responses

to the Report.7

         NOW, THEREFORE, the court having considered the parties’ submissions,

IT IS HEREBY ORDERED, this 14th day of September, 2020, as follows:

         1.      “The purpose of the Accounting [was] to determine to what extent, if

any, the DC Risk Transactions were unfair under the standards of Delaware law for

self-interested transactions.”8 Where, as here, the fiduciary’s (Evans’) “loyalty has

been called into question, the burden shifts to the fiduciar[y] to demonstrate the

‘entire fairness’ of the transaction.”9 As such, the Defendants had the burden of

establishing “that [each] transaction was the product of both fair dealing and fair




5
    Dkt. 201 (“Accounting Order”) ¶ 7.
6
    Dkt. 204 (“Report”) at 8.
7
    Defs.’ Letter dated Mar. 6, 2020 (“Defs.’ Letter”) (Dkt. 205); Pl.’s Reply (Dkt. 210).
8
    Judgment Order ¶ 3.
9
 Oliver v. Boston Univ., 2006 WL 1064169, at *18 (Del. Ch. Apr. 14, 2006) (internal
quotation marks omitted).
                                               3
price.”10 “[T]he test for fairness is not a bifurcated one as between fair dealing and

price. All aspects of the issue must be examined as a whole since the question is one

of entire fairness.”11

          2.     As detailed in the Report, the Accountant reviewed DC Risk

Transactions falling into four categories: (i) charges for bookkeeping services that

a DC Risk employee (Susan Omran) performed for Avande, (ii) commission

payments DC Risk received for brokering insurance for Avande, (iii) payments

Avande made to DC Risk concerning a $75,000 loan DC Risk made to Avande, and

(iv) expense reimbursements Avande paid to DC Risk.12 As noted below, the

Accountant also examined a few payments made to or for the benefit of Evans

individually that were not part of the DC Risk Transactions. The Accountant

determined that Avande made unfair payments to DC Risk totaling $43,687.77.13

The largest amount concerned bookkeeping charges. Specifically, the Accountant




10
  In re Trados Inc. S’holder Litig., 73 A.3d 17, 44 (Del. Ch. 2013) (internal quotation
marks omitted).
11
     Weinberger v. UOP, Inc., 457 A.2d 701, 711 (Del. 1983).
12
     Report at 3-7.
13
Id. at 8.
                                             4
found that $39,384.02 out of a total of $104,844.50 that Avande paid DC Risk for

bookkeeping services provided from 2013 to 2018 was unfair.14

           3.     In their response to the Report, Defendants pointed out purported

“structural deficiencies” in the Report but elected to “not contest the conclusions”

of the Report.15

           4.     In its response to the Report, Avande asserted two objections for which

it seeks to “be awarded additional damages of $471,196.37.”16 First, with respect

to bookkeeping services, Avande asks the court to reject the Accountant’s findings

and award it the full amount ($104,844.50) Avande paid DC Risk for bookkeeping

services over a five-year period.17 Second, Avande requests that it be awarded

$366,321.92 for “expenses charged on Evans’ credit cards and paid by Avande” that

the Accountant did not examine in the Report.18 Avande also seeks an order

requiring “Defendants to reimburse Avande its fees and costs incurred in connection

with the Accounting.”19 The court addresses these three issues, in turn, below.



14
Id. at 2-5, 10-12 (Schedule 1). Avande received 44 invoices for bookkeeping charges
totaling $107,224.03 but it did not pay one of those invoices for $2,379.53, for which the
Accountant provided a credit. Id. at 4 & n.3, 11.
15
     Defs.’ Letter at 4.
16
     Pl.’s Reply at 22.
17
Id.
18
Id.
19
Id. at 29.
                                              5
          Bookkeeping Charges

          5.       The Accountant concluded that $39,384.02 or approximately 38% of a

total of $104,844.50 of payments Avande made to DC Risk for bookkeeping services

from January 1, 2013 to February 15, 2018 was unfair.20 In performing his analysis,

the Accountant examined the trial record (documents and testimony), obtained

additional documents from the parties outside the trial record, and received written

responses to questions propounded to the parties as well as rebuttals to those

responses.21 Although the Accountant did not receive backup documentation for

each of the charges on the 44 invoices that DC Risk issued for bookkeeping services

during the relevant period, the Accountant methodically examined the charges

month-by-month and made adjustments he deemed appropriate based on the

information available to him.22 More specifically, the Accountant (i) reduced the

number of hours appropriate for payment for the months he did not have satisfactory

backup documentation and (ii) reduced the hourly rates DC Risk charged (ranging

from $35 to $40 per hour) to rates that ranged from $30.50 to $33.07 per hour.23

          6.       Avande does not question any of the specific adjustments the

Accountant made. Avande asserts instead that “all of the sums Evans caused Avande


20
     Report at 8.
21
Id. at 3-4.
22
     See id. at 4-5.
23
 Id. at 3-4, 13 (Schedule 2).
                                             6
to pay to DC Risk for Omran’s bookkeeping services should be held to be unfair and

repaid to the Company as damages” because the Accountant “drew inferences in

Defendants’ favor when Defendants’ inability to produce relevant evidence should

have been deemed a failure to carry their burden of proving entire fairness.”24

         7.     The court declines to award damages in such an all-or-nothing manner.

In my view, it would be inequitable to award Avande damages for all of the

bookkeeping charges it paid DC Risk over a five-year period when it is indisputable

that DC Risk provided substantial bookkeeping services to the Company during this

period.

         8.     Avande submitted a Declaration from Rick Evans of the firm Serotta

Maddocks Evans & Co., CPAs, attesting that the “most objective evidence of Ms.

Omran’s bookkeeping time for Avande” is garnered from Avande’s QuickBooks

accounting system because “QuickBooks kept an electronic record of the times when

Ms. Omran logged in and out of Avande’s accounting system and her activities while

logged in.”25 Focusing on three of the five years at issue, Rick Evans calculated that

“Ms. Omran was logged in the QuickBooks accounting system for a total of




24
     Pl.’s Reply at 26-27 (emphasis added).
25
Id. Ex. K (“Evans Decl.”) ¶ 4 (citing Evans Decl., Ex. 2).
                                               7
approximately 1,059 hours.”26 Thus, Avande itself acknowledges that DC Risk

performed substantial bookkeeping services for the Company.

          9.     The independence and competence of the Accountant, who Avande

recommended to the court, is unquestioned. Although the Accountant did not have

backup documentation for every bookkeeping charge, his methodology was

thorough, the assumptions he made were reasonable, and the ultimate conclusion he

reached to apply a reduction of approximately 38% to the bookkeeping charges

incurred is fair in my view.           Accordingly, the court overrules Avande’s first

objection and will adopt the Accountant’s findings concerning the DC Risk charges

for bookkeeping services.

          Credit Card Charges

          10.    Avande’s second objection concerns, as Avande puts it, “$366,321.92

in payments for credit card charges made by Evans on [Avande’s] cards assigned

exclusively to him,” which “Defendants refused to produce [supporting

documentation for] on the improper ground that Avande’s credit cards ‘do not fall

under the scope of the mandate of the accounting.’”27 The court overrules this

objection because it agrees with Defendants that Evans’ credit card expenditures

were outside the scope of the Accounting.


26
Id. ¶ 5.
27
     Pl.’s Reply at 23, 28 (citations omitted).
                                                  8
         11.    As explained in the Memorandum Opinion, the court denied Avande’s

request for an accounting of the Challenged Amount—consisting of $4,691,097 of

expenses—“because Avande failed to make a prima facie showing based on

substantial evidence [as required under this court’s precedents] that the expenditures

within the Challenged Amount constitute self-interested transactions involving

Evans.”28       Critically, as further explained in the Memorandum Opinion, the

Challenged Amount included “approximately $700,000” of charges on American

Express and Chase Card Services credit cards for which, unlike in cases where this

court has ordered an accounting, “Avande made no effort to isolate charges

attributable to Evans, or to determine from the face of the credit card statements

whether the charges appeared to be business-related or personal in nature.”29

Accordingly, the court concluded in the Memorandum Opinion that “it would be

inappropriate to shift to Evans the burden of demonstrating the fairness of each of

those expenditures or to order an accounting of them.”30

         12.    The transactions for which Avande did make the prima facie showing

necessary to obtain the remedy of an accounting and that fall within the scope of the




28
     Avande, 2019 WL 3800168, at *14.
29
Id. at *13 & n.144.
30
Id. at *14 (emphasis added).
                                          9
Accounting that was ordered consist of payments Avande made to DC Risk. As

explained in the Memorandum Opinion:

         Avande’s second category of alleged damages consists of $235,845.83
         of payments that Avande made to DC Risk, which is wholly-owned by
         Evans. According to Avande, this amount falls outside of the
         Challenged Amount and includes expenses for “Bookkeeping, Travel
         reimbursement, Microsoft office & adobe reimbursement.”

         Evans does not contest that Avande paid $235,845.83 to DC Risk, and
         both parties focus on two types of expenditures when discussing the
         payments Avande made to DC Risk: charges for (i) bookkeeping
         services that DC Risk employee Susan Omran performed for Avande
         and (ii) brokerage commissions for insurance policies DC Risk placed
         for Avande. DC Risk billed Omran’s services to Avande on an hourly
         basis at $35 or $40 per hour, which Evans claims was below the market
         rate in the San Francisco. According to invoices in the record, DC Risk
         charged Avande a total of $89,947.50 for bookkeeping services
         provided from December 2013 to February 2018, although some
         invoices appear to be missing. The record also contains DC Risk
         invoices for insurance policies ($28,587.11) and travel reimbursement
         ($1,510.34). Kato knew that DC Risk purchased insurance policies for
         Avande, but claims he was unaware that DC Risk was earning
         brokerage commissions for doing so. The total amount of DC Risk
         invoices in the record appears to be approximately $120,000.31

After issuance of the Memorandum Opinion, in a cover letter to counsel

accompanying the Judgment Order, the court clarified that it did not intend to limit

the Accountant’s review to “$235,845.83” in alleged payments to DC Risk if there




31
     Avande, 2019 WL 3800168, at *16-17 (citations omitted).
                                            10
were more of those payments, but made clear that the Accounting only would

involve payments Avande made to DC Risk—not to or for Evans individually.32

         13.     In its response to the Report, Avande submitted a spreadsheet listing

approximately $645,000 of charges on the Company’s American Express and Chase

Card Services credit cards from 2013 to 2018 and isolating the amount of those

charges that were made by Evans.33 Critically, these are the same credit card charges

that were part of the Challenged Amount for which Avande failed to make the

showing necessary to obtain an accounting and are not part of the DC Risk

Transactions for which the Accounting was ordered.34

         14.     In requesting an award of $366,321.92 for credit card charges allegedly

incurred by Evans, Avande ask the court to consider evidence it failed to provide at

trial and to re-litigate an issue on which it lost at trial, i.e., its request for an

accounting of the Challenged Amount. This is completely improper. The scope of

the Accounting was limited to the DC Risk Transactions, which concern payments

Avande made to DC Risk and did not include charges Evans made in his own name




 Dkt. 196 (“[T]he Accountant should be able to examine all payments Avande made to
32

DC Risk before Evans’ termination as CEO (but only those payments).”).
33
     Pl.’s Reply at 23; id. Ex. J (spreadsheet listing credit card charges).
34
  See JX 396 (itemizing $235,845.83 of expenses for DC Risk Solutions separately from
$419,552.21 of expenses on American Express credit cards and $281,410.61 of expenses
on Chase Card Services credit cards).
                                                11
on the Company’s credit cards. Accordingly, the court overrules Avande’s second

objection.35

         Request for Attorneys’ Fees and Expenses

         15.     Avande asks the court to “order Defendants to reimburse Avande its

fees and costs incurred in connection with the Accounting” due to “Defendants’ bad

faith conduct and abusive litigation tactics.”36        Avande specifically points to

Defendants’ failure to produce before trial nine handwritten notebooks Omran

maintained that Defendants provided to the Accountant to support the amount DC

Risk charged Avande for bookkeeping services. As Avande explained in its brief:

                During trial, in response to the Court’s direct questions about the
         evidence of Omran’s time-keeping records, Defendants’ counsel did
         not disclose the notebooks’ existence, even though Defendants’ counsel
         knew about them days earlier and even instructed Omran to transport
         them to Delaware. . . .

                Instead, Defendants only decided to reveal Omran’s notebooks
         after trial, in response to Martens’ inquiries, without affording Avande
         an opportunity to test their reliability through discovery. Avande was
         unaware of the notebooks’ existence until a November 7, 2019
         telephone conference with Martens, when Defendants’ counsel
         informed the Company’s counsel for the first time that they would be
         produced in connection with the Accounting to support DC Risk’s fees
         charged to Avande. Defendants then delivered nine original notebooks
         to [the Accountant’s] New York City offices without providing copies

35
  The court notes that the Accountant deemed unfair $1,845.10 in credit card expenses that
appeared “personal in nature” to Evans. Report at 8. Although these transactions fell
outside the scope of the Accounting, the court will not reduce the Accountant’s findings
by this amount given Defendants’ lack of objection to the Accountant’s conclusions.
36
     Pl.’s Reply at 29.
                                            12
         to Avande, forcing the Company, at its own expense, to travel to [New
         York City] for the purposes of inspecting the notebooks and making
         copies.37

         16.     Avande submitted an email from Defendants’ counsel reflecting that

they were aware of the notebooks before trial began on February 20, 2019.38 The

Company also submitted emails reflecting that Defendants sent the notebooks to the

Accountant without providing copies to Avande.39

         17.     Defendants’ failure to produce Omran’s notebooks before trial is

without excuse and egregious.            There is no place in our Bar for counsel to

intentionally conceal relevant evidence that has been sought in discovery. The relief

Avande seeks based on this incident, however, is not warranted in my view. Under

the Judgment Order, Defendants are required to pay “all the professional fees and

expenses charged by the Accountant.”40 Thus, Avande has not been impacted by

any additional time or effort the Accountant may have incurred to address this new

evidence. Avande itself, moreover, unduly complicated the Accounting by injecting


37
Id. at 32-33 (citations omitted).
38
Id. Ex. M, at 1 (Feb. 19, 2019 e-mail from Defendants’ counsel requesting Omran bring
the notebooks with her to Delaware because they “may want to produce them”).
39
   Pl.’s Reply, Ex. D, at 1 (Nov. 14, 2019 e-mail from Defendants’ counsel to the
Accountant asking where to send the notebooks); id. Ex. F, at 1-2 (e-mail chain showing
Defendants’ counsel mailed the notebooks directly to the Accountant without providing
copies to Plaintiff’s counsel and Plaintiff’s counsel raising concerns about the notebooks,
requesting photocopies, and arranging a time with the Accountant to examine the
notebooks in New York City).
40
     Judgment Order ¶ 3(c).
                                             13
an issue into the process that was outside the scope of the Accounting. Accordingly,

the court denies Avande’s request for reimbursement of its fees and costs incurred

in connection with the Accounting. This denial is without prejudice to Avande’s

right to argue that Defendants’ misconduct should be considered in the context of

any request for indemnification with respect to the matters that were the subject of

this action.

                                       *****

         18.   In sum, Defendants are jointly and severally liable to Avande for

damages in the amount determined by the Accountant ($43,687.77) plus pre- and

post-judgment interest at the Delaware legal rate, compounded quarterly.41 The

Report details the unfair amounts by year. Interest shall be calculated for the years

2014 through 2017 as if the total amount for each year was incurred on the last day

of each year.42 The parties are directed to confer and to submit an implementing

order within five business days of this order. The order should reflect that any claim

for indemnification related to this action must be sought in a separate action.


                                                /s/ Andre G. Bouchard
                                                      Chancellor




41
     See Avande, 2019 WL 380016, at *18.
42
  The Accountant’s determinations for 2013 and 2018 provide small credits that should be
disregarded for purposes of the interest calculation. Report at 11-12.
                                           14